Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications filed 08/07/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/07/2020 have been entered.
Priority
This application, filed 08/20/2015, Publication No. US 2015/0353880 A1, is a divisional application of U.S. Application Serial No. 12/258,251 filed October 24, 2008, now issued as U.S. patent 9,121,801; which claims the benefit of U.S. Application Serial No. 61/099,059 filed September 22, 2008 and U.S. Application Serial No. 60/982,279, filed October 24, 2007.
Status of Claims
Claims 1-19 are currently pending.  Claims 1-14 have been originally pending and subject to restriction/election requirement mailed 06/07/2017.  New Claims 15 and 16, dependent upon Claim 3, have been added, as set forth in Applicant’s amendment filed 07/27/2017.  Claims 1, 3, 4, 6, 9 and 10 have been amended, as set forth in Applicant’s 

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint (“new matter”).  
Claims 17 and 18, as recited in the newly added independent Claim 17, are drawn to: 

    PNG
    media_image1.png
    177
    1085
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    1002
    media_image2.png
    Greyscale



Support could not be found in the application as filed for recitation “tube having a gauge of between 10 to 33”.
At page 5 of the Remarks filed 08/07/2020, Applicant argues that:

    PNG
    media_image3.png
    82
    1084
    media_image3.png
    Greyscale



The Examiner respectfully disagrees because, although in Table 1 the specification as filed discloses relationship of needle gauge of between 10 to 33, wall shear stress and transit time for 1'' needle, there appears to be no disclosure “tube having a gauge of between 10 to 33.”
Applicant is reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Favuzzi et al., US 2004/0266015, published 12/30/2004 (PTO-892 mailed 05/15/2018), in view of Naritomi et al., US 2002/0029022, published 03/07/2002 (PTO-892 mailed 09/07/2017); Bigalke, US Patent 6,845,676, issued 01/25/2005; and Verwoerd et al., US 2003/0012420, published 01/16/2003 (PTO-892 mailed 05/15/2018).
Claims 1 and 2, as recited in the amended independent Claim 1, are drawn to: 

    PNG
    media_image4.png
    267
    1086
    media_image4.png
    Greyscale



Claims 3-8, 15, 16 and 19, as recited in the amended independent Claim 3, are drawn to: 

    PNG
    media_image5.png
    269
    1095
    media_image5.png
    Greyscale


Claims 9 and 10 are drawn to a system for processing live cancer cells comprising the cartridge of Claim 3 and an analytical device.
Claims 13 and 14 are drawn to a test kit comprising the cartridge of Claim 3.

Regarding Claims 1-4, 9, 10 and 15-17, Favuzzi et al., throughout the publication, and, for example, in FIELD OF INVENTION, teach:

    PNG
    media_image6.png
    210
    645
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    618
    640
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    648
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    162
    439
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    93
    483
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    308
    491
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    234
    645
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    355
    633
    media_image13.png
    Greyscale
 Emphasis added.

In paragraph [0102], Favuzzi et al. teach that the syringe or probe 10, in preferred embodiments, will aspirate fluids into and from the mixing station 9 to mix component fluids.  In paragraphs [0112]-[0116], Favuzzi et al. teach a compartment containing a syringe, which is a washing station 8, wherein the probe 10 is either washed or alternatively replaced by a clean probe.  Although Favuzzi et al. do not expressly teach a syringe needle, as evidenced by Naritomi et al., throughout the publication, and, for example, in Abstract, aspiration of liquid reagents at least from a compartment covered by a pierceable seal of the instant Claim 7 requires the use of a needle.  Moreover, as further evidenced by Bigalke, for example, in Col. 7, line 7, 22 gauge needle is used for septum piercing applications.  In paragraph [0057], Favuzzi et al. teach that the vial station is a collection of a plurality of vials, at least two, but often 20-60 vials or more.  It is noted that one of skill in the art would have known that handling of tissue and cell samples requires the use of the sterile equipment.  Moreover, immunohistochemistry, in-situ hybridization, fluorescent in-situ hybridization, special staining, and cytology applications, taught by Favuzzi et al., imply the use of an analytical device(s).  
Recitations “to create wall shear stresses of 100 to 800 dynes/cm2 using volumes between 10 and 1000 microliters” in Claim 1, “to create wall shear stresses sufficient to disaggregate cells to produce the dispersed cells” in Claim 3, and “to create wall shear stresses sufficient to disaggregate cells to produce the dispersed cells” in Claim 17, are not considered limiting, because the created wall shear stresses relate to the flow speed with which the sample is flowed through the micropassages.  The flow speed relates to a method step of using the cartridge, which is not a clear apparatus feature.  In addition, the flow speed can always be chosen such that the specified shear stresses are achieved.  Moreover, the specified volumes in Claim 1 relate to a method step of using the cartridge, which is not a clear apparatus feature.
Regarding Claim 8, in paragraph [0012], Favuzzi et al. teach the sample dilution well.
Regarding Claim 11, it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the use of a cartridge of Claim 3, as this is the sole constituent of the kit.  This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example).  Consequently, when the claims are given their broadest reasonable interpretation, a sample processing apparatus, taught by Favuzzi et al., is anticipatory, as it teaches all necessary constituents of the claimed “kit.”  See also MPEP 2111.02.
Regarding Claims 12 and 13, recitation “wherein the kit is used” refers to “intended use” and, therefore, is not given any patentable weight.
Regarding Claim 14, the recitation of “instructions for use” is not found to be limiting in such a case as this; where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See MPEP 2112.01.
Favuzzi et al. do not teach a barcode recited in Claim 5, a digital imager recited in Claim 6, and a pierceable seal recited in Claim 7.
Regarding Claim 5 and 6, as evidenced by Verwoerd et al., throughout the 
publication, and, for example, in paragraphs [0035] and [0039], the use of a digital imager and barcode labels for sample identification is a common procedure in the field of immunohistochemistry and immunocytochemistry.
Regarding Claim 7, as evidenced by Naritomi et al., throughout the publication, and, for example, in paragraph [0002], the use of a pierceable stopper for a liquid container, such as liquids therein can be taken out or a liquid can be injected thereinto without removing the caps or stoppers therefrom, is well-known in the art.
It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used a barcode, a digital imager and a pierceable seal in the cartridge, taught by Favuzzi et al., because the uses of a barcode for the convenient sample identification and a digital image system in the field of immunohistochemistry and immunocytochemistry and the use of a pierceable stopper for a liquid container, such as liquids therein can be taken out or a liquid can be injected thereinto without removing the caps or stoppers therefrom, were well-known in the art, as taught by Verwoerd et al. and Naritomi et al., respectively.
Regarding Claim 18 and 19, recitations “wherein the dispersed cells are dispersed live cells” relate to a method step of using the cartridge, which is not a clear apparatus feature, and therefore is not considered limiting.
Response to Arguments
Applicant's arguments entered on 08/07/2020 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
At pages 7-8 of the Remarks, Applicant argues that:

    PNG
    media_image14.png
    220
    1101
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    456
    1097
    media_image15.png
    Greyscale

Emphasis added.


At page 8 of the Remarks, Applicant argues that:

    PNG
    media_image16.png
    169
    1069
    media_image16.png
    Greyscale




The Examiner respectfully disagrees for the following reasons.
First, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the feature upon which Applicant relies (i.e., “a needle having a diameter of 10 to 500 microns”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, as indicated above, in paragraph [0102], Favuzzi et al. teach that the syringe or probe 10, in preferred embodiments, will aspirate fluids into and from the mixing station 9 to mix component fluids.  In paragraphs [0112]-[0116], Favuzzi et al. teach a compartment containing a syringe, which is a washing station 8, wherein the probe 10 is either washed or alternatively replaced by a clean probe.  Although Favuzzi et al. do not expressly teach a syringe needle, as evidenced by Naritomi et al., throughout the publication, and, for example, in Abstract, aspiration of liquid reagents at least from a compartment covered by a pierceable seal of the instant Claim 7 requires the use of a needle.  Moreover, as further evidenced by Bigalke, for example, in Col. 7, line 7, 22 gauge needle is commonly used for septum piercing applications.  Notably, in paragraph [0101] cited above, Favuzzi et al. teach the use of syringes in the context of uncontaminated sterilized sampling, whereas Bigalke, in Col. 8, teaches aseptic sampling using a sterilized needle:

    PNG
    media_image17.png
    361
    643
    media_image17.png
    Greyscale
 Emphasis added.


Third, recitation “to create wall shear stresses sufficient to disaggregate cells to produce the dispersed cells” in the newly added Claim 17, is not considered limiting, because the created wall shear stresses relate to the flow speed with which the sample is flowed through the micropassages.  The flow speed relates to a method step of using the cartridge, which is not a clear apparatus feature.  In addition, the flow speed can always be chosen such that the specified shear stresses are achieved.  
Fourth, regarding Claim 18 and 19, recitations “wherein the dispersed cells are dispersed live cells” relate to a method step of using the cartridge, which is not a clear apparatus feature, and therefore is not considered limiting.
Accordingly, the 103(a) rejection of the claims is maintained.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641